 



EXHIBIT 10.4
CORETRUST PURCHASING GROUP
PARTICIPATION AGREEMENT
     Participant Name: Allied Waste North America, Inc.
     Effective Date: July 1, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Definitions
    1  
2. Purchase of Products and Services
    3  
3. Term
    4  
4. CPG’s Responsibilities
    4  
5. Representations, Warranties and Covenants of Participant
    5  
6. CPG Disclaimer and Participant Release
    7  
7. GPO Fees and Rebates
    8  
8. Termination
    8  
9. Confidentiality
    10  
10. Attorneys’ Fees
    10  
11. Force Majeure
    11  
12. Notices
    11  
13. Assignment
    11  
14. Severability
    12  
15. Governing Law
    12  
16. Consent to Jurisdiction
    12  
17. Counterparts
    12  
18. Audit Rights
    12  
19. Waiver of Jury Trial
    13  
20. Rights Cumulative; Waiver
    13  
21. Headings
    13  
22. Amendments
    14  
23. Data
    14  
Exhibits A-E
       

 



--------------------------------------------------------------------------------



 



PARTICIPATION AGREEMENT
     This Participation Agreement (together with all Exhibits, this
“Agreement”), effective July 1, 2006 (the “Effective Date”), is between
CoreTrust Purchasing Group, (“CPG”), a division of HealthTrust Purchasing Group,
LP, a Delaware limited partnership (“HPG”), with their principal places of
business located at 104 Continental Place, Suite 300, Brentwood, Tennessee 37027
and,

                 
“Participant”:
  Allied Waste North America, Inc.   Contact:   Tom Piersa, Vice President      
      Purchasing and Supply Chain Management    
Phone #
  480-627-2213   Fax #   480-627-2206    
Address:
  15880 N. Greenway-Hayden Loop   Email   tom.piersa@awin.com    
 
  Suite 100            
 
  Scottsdale, AZ 85260   FEIN No.   860843596    

for the purposes of permitting Participant and its Locations to obtain certain
products and services under Vendor Contracts between CPG and Vendors. CPG and
Participant are each sometimes referred to herein as a “party” and collectively,
as the “parties”.
     WHEREAS, CPG is a “group purchasing organization” that maintains agreements
with Vendors, pursuant to which CPG members may purchase certain products and
services as described in more detail on its Internet website; and
     WHEREAS, Participant desires to participate in CPG’s group purchasing
program, and to purchase certain products and services under Vendor Agreements
in accordance with the terms and conditions thereof, subject to certain
exceptions stated in this Agreement and listed in Exhibit A hereto.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants hereinafter set forth, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1.   Definitions.       As used herein, the following terms have the following
meanings:

  (a)   “Access Agreement” has the meaning set forth in Exhibit E.     (b)  
“Affiliate” means, with respect to a specified person or entity, any person or
entity that directly or indirectly controls, is controlled by or is under common
control with the specified person or entity. A person or entity shall be deemed
to control another person or entity if such first person or entity has the power
to direct or cause the direction of the management and policies of such other
person or entity, whether through ownership of voting securities, by contract or
otherwise.     (c)   “Blackstone” means, collectively, Blackstone GPO L.L.C. and
its Affiliates.     (d)   “Calendar Quarter” means the three-month period
commencing on the first day of each of January, April, July and October.

Page 1 of 14



--------------------------------------------------------------------------------



 



  (e)   “Competitor GPO” means a group purchasing organization that maintains
agreements with vendors pursuant to which members in such group purchasing
organization can purchase products and services that are the same or comparable
to the Products and Services.     (f)   “Compliance Level” means, subject to the
provisions of Paragraph 5(d), with respect to purchases of Products and Services
in all of the Committed Categories, taken as a whole, a dollar amount equal to
at least eighty percent (80%) of the total dollar volume of Participant’s
requirements of products and services comparable to Products and Services in the
Committed Categories for the combined business operations of Participant and its
Locations (excluding all small, disadvantaged and minority business purchases),
taken as a whole.     (g)   “Committed Categories” means the specific lines of
Products and Services listed under the heading of “Committed Categories” in
Exhibit D hereto.     (h)   “Committed Vendor Contracts” means Vendor Contracts
for Products and/or Services under Committed Categories.     (i)   “CPG
Category” means either a Committed Category or a Non-committed Category, and
“CPG Categories” means both Committed Categories and Non-committed Categories,
as well as any other categories of products and services that CPG participants
can obtain under CPG Vendor Agreements.     (j)   “GPO Affiliation Certificate”
means a certificate in the form set forth as Exhibit C hereto.     (k)   “HPG”
means, collectively, HealthTrust Purchasing Group, L.P. and its Affiliates.    
(l)   “Location” or “Locations” means Participant Affiliates identified on
Exhibit B hereto.     (m)   “Non-committed Categories” means the specific lines
of Products and Services that are offered to CPG participants, including
Participant, without any compliance or purchase obligations. A list of such
Non-committed Categories and the associated Non-committed Vendor Contracts will
be provided by CPG and listed on CPG’s proprietary website for its participants.
    (n)   “Non-committed Vendor Contracts” means Vendor Contracts for Products
and/or Services under Non-committed Categories.     (o)   “Participant” means
the entity indicated in the preamble paragraph of this Agreement.     (p)  
“Products and Services” means the equipment, products, supplies, and services
available pursuant to the Vendor Contracts.     (q)   “Program” means the
group-purchasing program conducted by CPG, pursuant to which Participant and the
Locations are entitled to purchase Products and Services in accordance with this
Agreement and the Vendor Contracts.     (r)   “Term” shall be defined as the
period this Agreement is in effect, including the initial term and any renewal
terms as provided in Section 3.

Page 2 of 14



--------------------------------------------------------------------------------



 



  (s)   “Transition Period” has the meaning set forth in Paragraph 5(i).     (t)
  “Vendor Contracts” means the purchasing agreements between Vendors and CPG for
the purchase of Products and Services, which are available to CPG participants,
under Committed Categories and Non-committed Categories.     (u)   “Vendor” or
“Vendors” means the supplier of Products and Services under the Vendor
Contracts.

2.   Purchase of Products and Services.

  (a)   Subject to the terms and conditions set forth in this Agreement,
Participant, on behalf of itself and its Locations, hereby designates CPG to act
as its exclusive group purchasing organization for the Committed Categories,
subject to any exceptions expressly stated in this Agreement or Exhibit A to
this Agreement. Participant and its Locations are hereby granted access to the
Committed Vendor Contracts, pursuant to which Participant and its Locations will
purchase Products and Services available thereunder for use by Participant and
Locations, in compliance with the terms of such Committed Vendor Contracts.
Participant and its Locations are also granted access to the Non-committed
Vendor Contracts for Participant and its Locations to purchase Products and
Services available thereunder for use by Participant and Locations, on an
optional basis in compliance with the terms of such Non-committed Vendor
Contracts. Participant, on behalf of itself and its Locations, hereby authorizes
CPG, as its agent for such purposes, to (i) negotiate the terms of and enter
into Vendor Contracts, and to cancel or modify any Vendor Contracts as it deems
necessary, advisable or appropriate; (ii) receive rebates from Vendors based on
purchases by Participant and its Locations under Vendor Contracts, for payment
by CPG to Participant, and (iii) subject to the terms of Section 9 hereof, to
receive from Vendors, distributors, and e-commerce companies, data relating to
purchases of Products and Services under Vendor Contracts by Participant and
Locations.     (b)   Before any Locations are granted access to the Program,
upon request by CPG, Participant shall provide a signed GPO Affiliation
Certificate (a copy of which is attached hereto as Exhibit C) for itself and its
Locations that are to participate in the Program, so that copies of such
Certificate can be provided by CPG to Vendors to indicate such Location is a
participant in CPG and is bound by the terms of this Agreement, and to further
indicate the Committed Categories in which participation in CPG will initially
take place. Participant shall provide CPG with an electronic file containing a
list of all Locations along with additional relevant information for each
Location in a format designated by CPG. Participant shall provide to CPG an
updated electronic file of its Locations that are to participate in the Program
on a periodic basis. Participant and CPG hereby agree that upon Participant’s
provision of each updated electronic file or acceptable alternative listing of
Locations, such will be deemed to be an amendment to Exhibit B to this Agreement
as well as to the GPO Affiliation Certificate signed by Participant.
Notwithstanding, CPG shall have the right to deny addition of any Location if
such would result in Participant being in breach of any terms of this Agreement.
    (c)   Participant and its Locations shall have the right to purchase
Products and Services under any Vendor Contracts within the Committed Categories
and Non-committed

Page 3 of 14



--------------------------------------------------------------------------------



 



      Categories. Participant and its Locations shall also have the right to
purchase products and services under any other Vendor Contracts CPG may have for
CPG Categories that are not listed in Exhibit D and which are not Non-committed
Categories, provided the Participant signs an amended or new GPO Affiliation
Certificate for its Locations (if so requested by CPG), as well as an amendment
to this Agreement to update the list of Committed Categories for Exhibit D.    
(d)   Vendor Contracts in Non-committed Categories are available to Participant
and Locations without any compliance or purchase obligations. Participant may
place purchase orders for Products and Services available under any Vendor
Contracts in Non-committed Categories and even after having done so, Participant
will not be obligated to make any future purchases or meet any compliance levels
for any Non-committed Categories.

3.   Term.       Subject to termination under Section 8 hereof, the term of this
Agreement shall be for a period of five (5) years commencing on the Effective
Date, with automatic renewals thereafter for terms of one (1) year each unless
either party gives written notice of non-renewal of this Agreement at least
ninety (90) days prior to the end of the initial term or any subsequent renewal
term.   4.   CPG’s Responsibilities.

  (a)   CPG shall deliver, or cause to be delivered, on a timely basis to
Participant a brief summary of the Products and Services for Committed Vendor
Contracts and Non-committed Vendor Contracts, including pricing, delivery,
ordering requirements and other relevant contract terms to which Participant
will be held accountable. Upon request by Participant, CPG shall provide
Participant with access to Committed Vendor Contracts and Non-committed Vendor
Contracts at CPG premises and any other information related to the purchase of
Products and Services thereunder reasonably requested by Participant. CPG shall,
on a timely basis, notify Participant of any changes thereto, of any termination
of any of such Vendor Contracts, and of any additional Vendor Contracts that can
be selected as Committed Vendor Contracts, as well as any additional
Non-committed Vendor Contracts. CPG shall periodically provide this information
directly to Participant and its Locations, or through a CPG website.     (b)  
CPG shall provide information and documentation to assist Participant in its
transition to and participation in the Program.     (c)   CPG shall notify each
of the Vendors under the Committed Vendor Contracts that Participant and its
Locations are participating in those Vendor Contracts.     (d)   CPG shall use
its best efforts to negotiate terms with Vendors concerning the purchases of
Products and Services that are beneficial to the Participant.     (e)   CPG
shall use its best efforts to require that all Vendors agree in their respective
Vendor Contracts that CPG participants purchasing under such contracts be third
party beneficiaries under such Vendor Contracts.

Page 4 of 14



--------------------------------------------------------------------------------



 



5.   Representations, Warranties and Covenants of Participant.      
Participant, for itself and each Location hereby covenants with CPG as follows:

  (a)   Indemnity and Limitation of Liability. Participant and each Location
shall indemnify and hold CPG, and the equity owners of CPG, and CPG’s respective
Affiliates, agents, officers, directors and employees (the “Indemnitees”)
harmless from and against Participant’s and/or each Location’s allocable share
of any and all losses, liabilities, damages, costs and expenses (whatsoever,
including, without limitation, reasonable attorneys’ fees,) that are awarded
against or incurred after the date hereof by any of them (“Damages”) to the
extent that the Damages relate to acts or omissions of Participant and/or any
Location with respect to Products and Services obtained by Participant,
including, without limitation, any claims resulting from a failure to pay for
any Products and Services purchased by Participant and any Location. CPG agrees
to provide Participant notice in the event it receives any claim for which
Participant and Locations have indemnity obligations hereunder. Notwithstanding
the foregoing,

  (i)   in no event will Participant or any of its Affiliates, agents, officers,
directors and employees be liable for any indirect, punitive, special,
incidental or consequential damage in connection with or arising out of this
Agreement (including loss of profits, use, data or other economic advantage),
however it arises, whether for breach of this Agreement, or in tort, even if the
Participant has been previously advised of the possibility of such damage; and  
  (ii)   Participant shall not be liable hereunder for any settlement made by
any Indemnitee without Participant’s advance written approval or for any award
from any action in which Participant was not granted the opportunity to control
the defense.

  (b)   Compliance with Contract Terms. Subject to CPG’s compliance with its
obligations under Paragraph 4(a), Participant agrees to cause each of its
Locations: (i) to comply with all terms of this Agreement as if such Location
was a party hereto, (ii) to comply with all commercially reasonable terms of the
Vendor Contracts, including without limitation, payment terms, own use
requirements, arbitration of dispute requirements and compliance level
requirements contained therein, and (iii) to execute the necessary
acknowledgements or other legal documentation as reasonably requested by CPG or
any particular Vendor in writing evidencing such Location’s agreement to comply
with the terms of the relevant Vendor Contract, provided that any such
acknowledgements or documents shall not be inconsistent with the Vendor Contract
information provided by CPG pursuant to Paragraph 4(a) above and this
Participation Agreement.     (c)   Exclusive GPO Relationship. Except as
provided in Paragraph 5(f) below or as otherwise provided herein, during the
term of this Agreement, neither Participant nor any of its Locations shall
utilize, participate in or maintain membership in any other group purchasing
organization, or other similar agreement or arrangement, for purchasing Products
and Services within the selected Committed Categories and Non-committed
Categories. Subject to any exceptions provided herein, the parties intend that
this Agreement shall be the exclusive arrangement that Participant and its
Locations utilize for the purchase through a group purchasing organization or
similar entity of Products and Services and other products and services within a
CPG Category.

Page 5 of 14



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, CPG acknowledges that Participant may enter
into a group purchasing arrangement for the purchase of products or services
that may be comparable to products or services under any vendor contracts with
CPG that could qualify for the Non-committed Category, provided, that
Participant agrees to provide CPG reasonable notice of its intent to enter into
such a group purchasing arrangement, and Participant further agrees to provide
CPG with the opportunity to demonstrate the benefits of participating in any
such Non-committed Category under the Program rather than purchasing such
products and/or services through such other group purchasing arrangement.    
(d)   Meeting the Compliance Level. Except as provided in Paragraph 5(f) below,
Participant and its Locations shall purchase Products and Services pursuant to
the Vendor Contracts in (i) the twelve-month period commencing on the Effective
Date and (ii) each twelve-month period commencing on the first day of each
Calendar Quarter during the term of this Agreement, an amount of Products and
Services under each of the Committed Categories equal to at least the Compliance
Level, as applicable; provided, however, that if Participant or any of its
Locations purchase any Products and Services under a Vendor Contract under any
Committed Category that requires the purchase of (x) a higher percentage of the
Products and Services than would otherwise be necessary for the Participant to
comply with the Compliance Level, then Participant shall comply with such
requirement for such Committed Vendor Contract(s); or (y) a lower percentage or
no percentage of Products and Services, then CPG shall make appropriate downward
adjustments to the Compliance Level applicable to Participant to reflect such
lower or no Compliance Level under such Committed Vendor Contract. Adjustments
shall also be made in cases where Participant purchases more than just its needs
for a calendar quarter from a supplier (e.g., purchases of yearly needs in Q1
which result in no other purchases in Q2, Q3, or Q4). If Participant advises
that it and/or certain of its Locations are unable to meet a Compliance Level
applicable to any Vendor Contract, then CPG shall make a commercially reasonable
effort to arrange for a Compliance Level with respect to purchases of Products
and/or Services under such Vendor Contract that is mutually acceptable to CPG,
Participant and the applicable Vendor. In the event that such mutually
acceptable arrangement cannot be reached by the parties, appropriate adjustments
shall be made by excluding such non-compliant Locations for which despite the
commercially reasonable efforts of Participant such Locations cause Participant
and all Locations as a whole to not meet the Compliance Level.     (e)   Notice
of Compliance. At the written request of CPG, to the extent Participant is able
to obtain such with reasonable efforts, within sixty (60) days after the last
day of any Calendar Quarter, Participant shall deliver to CPG (i) a notice
setting forth the percentage of purchases of Products and Services in all of the
Committed Categories, taken as a whole, over the total dollar volume of
Participant’s requirements of products and services comparable to Products and
Services in the Committed Categories for the combined business operations of
Participant and its Locations (excluding all small, disadvantaged and minority
businesses purchases), taken as a whole and (ii) such additional information as
CPG shall reasonably request to evidence compliance with any Compliance Level.  
  (f)   Exception for Conversion to Committed Vendor Contracts. In the event
that

Page 6 of 14



--------------------------------------------------------------------------------



 



      Participant’s existing vendor agreements set forth on Exhibit A hereto do
not permit Participant and/or its Locations to comply with Paragraphs 5(c) and
5(d) hereof with respect to one or more particular Committed Vendor Contracts,
Participant shall, and/or cause such Location(s) to, unless a consent by CPG is
provided in Exhibit A, promptly transition such Location or Locations to the
Committed Vendor Contracts in the Program supplying such comparable Products and
Services upon the termination of such existing vendor agreements. In the event
that Participant identifies on Exhibit A any existing group purchasing
arrangement in which Participant purchases products and/or services comparable
to Products and Services under any Vendor Contracts for any CPG Category, such
relationship shall be an exception to Participant’s designation of CPG as its
exclusive group purchasing organization with respect to Committed Categories and
any Non-committed Categories selected by Participant, for the Term of this
Agreement. Nothing in this Paragraph 5(f) shall be construed to require or
encourage Participant or any of its Locations to improperly terminate or breach
in any way any existing vendor agreement to which Participant or any of its
Locations is a party.     (g)   Purchases are for own use. Participant covenants
that all products purchased by it and Locations under the Vendor Contracts will
be for use by Participant and/or Locations and not for resale or distribution to
third parties other than as part of an end product sold to Participant’s
customers.     (h)   Location divestiture. Any Locations divested by Participant
or its Affiliate, or which no longer qualify as an Affiliate, shall be removed
from participation under this Agreement at the conclusion of the Transition
Period (defined below). Upon any divestiture of any of its Locations,
Participant shall provide CPG with written notice thereof on the date such
Location ceases to be an Affiliate of Participant (“Divestiture Date”), or
thirty (30) days prior to the Divestiture Date if such divestiture is publicly
known, whichever first occurs. Such divested Location shall have the right to
continue to participate under this Agreement for the ninety (90) day transition
period following the Divestiture Date (the “Transition Period”), unless
otherwise agreed to by CPG and such Location.

6. CPG Disclaimer and Participant Release.

  (a)   CPG DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED, AS TO ANY PRODUCTS AND SERVICES SOLD BY ANY VENDOR; AND
PARTICIPANT HEREBY EXPRESSLY RELEASES CPG AND ITS AFFILIATES FROM ANY AND ALL
LIABILITY AND CLAIMS RELATING TO THE PRODUCTS AND SERVICES, AND ANY BREACH OR
ALLEGED BREACH OF WARRANTY IN CONNECTION WITH THE PRODUCTS AND SERVICES.     (b)
  In no event will CPG, HPG or any of their Affiliates, agents, officers,
directors and employees be liable for any indirect, punitive, special,
incidental or consequential damage in connection with or arising out of this
Agreement (including loss of profits, use, data or other economic advantage),
however it arises, whether for breach of this Agreement, or in tort, even if CPG
or HPG has been previously advised of the possibility of such damage.

Page 7 of 14



--------------------------------------------------------------------------------



 



7.   GPO Fees and Rebates.

  (a)   Participant acknowledges that CPG will receive payment of fees for
administrative and other services provided by CPG from one or more Vendors based
on Products and Services, purchased, licensed or leased by Participant pursuant
to the Program. Participant also acknowledges that CPG will share a portion of
such fees with Blackstone on the terms set forth in Exhibit E.     (b)   CPG
agrees to pay to Participant any funds received from Vendors designated as
Vendor rebates based on purchases of Products and Services by Participant.

8.   Termination.

  (a)   CPG, as its sole and exclusive remedy, may terminate this Agreement on
one hundred twenty (120) days prior written notice to Participant if
(i) Participant and its Locations, taken as a whole, fail to maintain the
Compliance Level for any two consecutive Calendar Quarters (provided, that,
notwithstanding the right of CPG to terminate this Agreement under this clause
(i), any such failure by Participant and its Locations to comply with this
clause (i) shall not be considered a breach of this Agreement and CPG shall have
no right to claim damages, equitable or other relief as a result of such
failure), (ii) Participant and any Location fails to comply with the terms and
conditions of any of the Vendor Contracts, or (iii) Participant or any Location
otherwise breaches any provision of this Agreement, provided, however, that CPG
may so terminate this Agreement in the event of failure by Participant and/or
any Locations to comply with the foregoing clauses (i) or (ii), or a breach
described in the foregoing clause (iii) only if CPG shall have given Participant
written notice of the specifics of such failure or breach and Participant (or
Location) shall not have cured such failure or breach or caused such failure or
breach to be cured within fifteen (15) days after such notice.     (b)   CPG
shall also have the right to terminate this Agreement in its entirety upon one
hundred twenty (120) days prior written notice (i) upon the transfer, directly
or indirectly, by sale, merger or otherwise, of substantially all of the assets
of Participant or its ultimate parent or any permitted assignee to an
independent third party if such independent third party is an Affiliate of, or a
participant in a Competitor GPO; (ii) in the event that more than forty-nine
percent (49%) of Participant’s capital stock or equity ownership, or the capital
stock or equity ownership of its ultimate parent, or any such permitted assignee
is transferred to an independent third party entity if such independent third
party is an Affiliate of, or a participant in a Competitor GPO; (iii) upon
Participant filing for protection under any bankruptcy laws or being the subject
of any involuntary bankruptcy proceeding; or (iv) upon Participant and all
Locations failing to make any purchases under any Vendor Contracts over any
sixty (60) day period; provided, that CPG shall only have the right to terminate
this Agreement pursuant to the foregoing clause (i) or (ii) of this Paragraph
8(b) for the thirty (30) day period commencing on the closing of the transfer of
assets or capital stock or equity ownership, as applicable, described in such
clauses (provided written notice of such closing is provided to CPG on or before
the closing date). If Participant or any Location ceases to do business as a
going concern, CPG shall have the right to terminate this Agreement effective
fifteen (15) days after sending notice of termination to Participant and the
Location.     (c)   CPG shall also have the right to terminate this Agreement
with respect to any particular

Page 8 of 14



--------------------------------------------------------------------------------



 



      Location, upon one hundred twenty (120) days prior written notice to
Participant and such Location (i) upon the transfer, directly or indirectly, by
sale, merger or otherwise, of substantially all of the assets of the Location to
an independent third party if such independent third party is an Affiliate of,
or a participant in a Competitor GPO; (ii) in the event that more than
forty-nine percent (49%) of the Location’s capital stock or equity ownership is
transferred to an independent third party entity if such independent third party
is an Affiliate of, or a participant in a Competitor GPO; (iii) upon Location
filing for protection under any bankruptcy laws or being the subject of any
involuntary bankruptcy proceeding; or (iv) upon Location failing to make any
purchases under any Vendor Contracts over any sixty (60) day period; provided,
that CPG shall only have the right to terminate this Agreement pursuant to the
foregoing clause (i) or (ii) of this Paragraph 8(c) for the thirty (30) day
period commencing on the closing of the transfer of assets or capital stock or
equity ownership, as applicable, described in such clauses (provided written
notice of such closing is provided to CPG on or before the closing date).
Subject to the foregoing, a Location shall be entitled to remain a CPG
Participant provided it enters into its own participation agreement with CPG. If
a Location ceases to do business as a going concern at the address
(addresses) listed in Exhibit A to this Agreement, CPG shall have the right to
terminate this Agreement with respect to such Location effective fifteen
(15) days after sending notice of termination to Participant and the Location.  
  (d)   Participant shall have the right to terminate this Agreement upon thirty
(30) days prior notice to CPG if CPG is in breach of a material provision of
this Agreement (including, without limitation any provision in Section 4
hereof), and fails to cure such breach within the thirty (30) days of receipt of
written notice specifying the breach of this Agreement. Errors in pricing or
other information provided by CPG to Participant and Locations shall not be
deemed to be a breach of this Agreement provided appropriate steps are taken by
CPG to correct the error.     (e)   If (i) Participant provides CPG with written
notice of a reasonable business justification for Participant to no longer be in
a position to purchase Products and Services in any single Committed Category at
any time (such as, but not limited to, pricing or other terms of Products and
Services is not competitive; customer service from Vendor or CPG is not
satisfactory; Participant enters into a major transaction and its management
believes participation in CPG is no longer in Participant’s best interest
following such major transaction; costs and/or time of administration of
participation in CPG becomes uneconomical; participation in CPG materially and
negatively impacts Participant’s corporate governance or compliance policies);
and (ii) CPG, Participant and the Vendor (from which such Products and Services
in such Committed Category are purchased) are unable to mutually agree on the
terms of Participant’s continued participation in such Committed Category, then
Participant shall have the right to terminate this Agreement ninety (90) days
after the notice referred to in the foregoing clause (i). Participant
acknowledges that any termination pursuant to this Section 8(e) shall completely
terminate Participant’s participation in CPG, including its participation in all
CPG Categories and any right to purchase Products and Services under any Vendor
Contract.     (f)   If CPG or HPG shall file for protection under any bankruptcy
laws or is the subject of any involuntary bankruptcy proceeding, Participant
shall have the right to terminate this

Page 9 of 14



--------------------------------------------------------------------------------



 



      Agreement upon thirty (30) days prior written notice provided such notice
is given no later than ninety (90) days following Participant’s receipt of
notice such filing. In such event, Participant have access to all CPG vendor
contracts to allow facilitate transition during the thirty (30) day period.    
(g)   If CPG terminates it’s Access Agreement with Blackstone other than for an
uncured breach, Participant shall have the right to terminate this Agreement on
thirty (30) days notice provided such notice is given within ninety (90) days
following the later of either Participant’s receipt of notice of the date of
termination of the Access Agreement or ninety (90) days following the date of
termination of the Access Agreement.     (h)   In the event of a termination of
this Agreement in accordance with the provisions herein, for any reason, by
either CPG or Participant, the terminating party shall have no direct or
indirect financial responsibility to the other party or such party’s equity
owners or Affiliates, arising from the termination, either in the form of a
termination fee, cancellation fee, or penalty, either liquidated or otherwise,
or in the nature of lost profits or benefit of the Agreement.

9.   Confidentiality.       CPG and Participant (on behalf of itself and its
Locations) hereby acknowledge that the terms and Exhibits of this Agreement, and
all information, documents and instruments (including, without limitation, all
information regarding (x) the pricing, rebates, customer lists, discounts,
shipping terms and other terms and conditions of the Vendor Contracts or (y) the
Participant’s purchasing of Products and Services in any CPG Category or
otherwise) delivered or otherwise provided to Participant or CPG in connection
with this Agreement, or any of their respective agents, directors, officers or
employees, is confidential (hereinafter, “Confidential Information”). CPG and
Participant (on behalf of itself and its Locations) agree that throughout the
term of this Agreement and for a period of three (3) years thereafter it shall
maintain all Confidential Information in strict confidence and shall not
disclose such Confidential Information to any third parties (including competing
vendors) but may disclose such Confidential Information, (i) on a “need to know”
basis to its duly authorized officers, directors, representatives, consultants,
accountants, attorneys and agents, and (ii) in respect of any legal, tax or
regulatory obligation or requirement; provided, that, the foregoing shall not be
construed to prohibit CPG from disclosing certain Confidential Information
regarding Participant’s purchasing volume of Products and Services as permitted
under Section 23. CPG shall have no right to use or publicly disclose the name
of the Participant or any derivation thereof in any advertisement or promotion
of CPG without the prior written consent of Participant. The foregoing shall not
be construed to prevent CPG from disclosing to Vendors and others that
Participant is a member of CPG without any confidentiality requirement attached.
Participant acknowledges that Confidential Information related to Vendor
Contracts, including pricing thereunder, is highly sensitive and confidential
information, and the unauthorized disclosure or use of which may potentially be
damaging to CPG and Vendors. This Agreement supersedes the Confidentiality
Agreement between Participant and HPG covering the substance of this
Participation Agreement, it being understood by the parties that the
confidentiality provisions of this Agreement shall apply to any Confidential
Information received from the other prior to the Effective Date.   10.  
Attorneys’ Fees.

Page 10 of 14



--------------------------------------------------------------------------------



 



    If either party commences legal action related to any claim or controversy
between the parties for any matter arising out of this Agreement, the
non-prevailing party shall pay all costs and reasonable attorneys’ fees incurred
by the prevailing party in connection therewith.   11.   Force Majeure.      
Neither party shall be liable to the other party for any delay or failure to
perform its obligations hereunder if such delay or failure results from causes
beyond its reasonable control. Such causes may include, without limitation, acts
of God, fires or other catastrophes, telecommunications failures, equipment
failures, power failures, labor disputes, strikes, delays in transportation,
riots, war, governmental regulations, non-performance by suppliers and Vendors,
or problems experienced by CPG’s computer software or hardware failures (an
“Event of Force Majeure”). Each party shall give the other party prompt notice
of any Event of Force Majeure that may cause delay or non-performance of its
obligations hereunder.   12.   Notices.       All notices or other
communications required or permitted under this Agreement shall be in writing
and sent by registered or certified mail, postage prepaid, or by express
delivery service, or delivered personally, by private courier or fax, and
followed by such mailing. Notice shall be deemed to have been given upon
receipt. Notices shall be addressed to each party as set forth below:

          CPG:
CoreTrust Purchasing Group
104 Continental Place, Suite 300
Brentwood, Tennessee 37027
Fax No. (615) 344-3161
Attn: Assistant Vice President, GPO Operations
          With a copy to:
Managing Counsel
CoreTrust Purchasing Group
104 Continental Place, Suite 300
Brentwood, TN 37027
          Participant: to the address provided in the preamble with a copy to:
Allied Waste Industries, Inc.
15880 N. Greenway-Hayden Loop
Suite 100
Scottsdale, Arizona 85260
Attn: General Counsel

13.   Assignment.       Except as otherwise indicated in this Agreement, neither
party may assign this Agreement or any of its rights or duties set forth herein,
without the prior written consent of the other party (which consent shall not be
unreasonably withheld, conditioned or delayed); no assignment in

Page 11 of 14



--------------------------------------------------------------------------------



 



    violation of the provisions of this Agreement, shall vest any rights in any
purported assignee. Notwithstanding, CPG shall have the right to subcontract or
outsource to third parties specific obligations of CPG hereunder provided that
CPG shall remain obligated for performance of such obligations. None of a sale
of all or substantially all of the assets or securities of Participant, the
public offering and sale, or subsequent public trading, of all or a portion any
class of equity securities of Participant or any Affiliate of Participant, shall
constitute an assignment for the purposes of this Agreement. Either party may
assign without consent from the other, their rights and obligations under this
Agreement to a successor entity as part of an internal reorganization which
results in being organized in a different legal entity or corporate form,
whether through conversion, merger, or otherwise.   14.   Severability.      
This Agreement shall be construed to be in accordance with any and all
applicable federal and state laws and regulations. In the event there is a
change in such laws and regulation, whether by statute, regulation, agency or
judicial decision that has any material effect on the legality of any provision
of this Agreement (“Affected Provision”) then the Affected Provision shall be
deemed ineffective to the extent of such change in law or holding without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such Affected Provision in any other jurisdiction.   15.  
Governing Law.       This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Tennessee without regard to the
conflict of laws and principles thereof.   16.   Consent to Jurisdiction and
Venue.       Participant and CPG on a non-exclusive basis each hereby expressly
(a) submits and consents to the non-exclusive jurisdiction and venue of the
United States District Court for the Middle District of Tennessee with respect
to any legal proceedings arising out of or relating to this Agreement;
(b) waives any objection which it may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens; (c) agrees that all claims
with respect to such legal proceedings may be heard and determined in any
Tennessee State Court sitting in Nashville, Tennessee or the United States
District Court for the Middle District of Tennessee.   17.   Counterparts.      
This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to constitute an original, but which together shall
constitute one and the same instrument.   18.   Audit Rights.       In the event
CPG of reasonable evidence of the failure to meet the Compliance Level by
Participant, CPG and Participant shall jointly review such evidence to assess
its integrity and relevance. Participant may, at its election, provide CPG with
additional evidence supporting its belief that it meets the Compliance Level or
disputing the integrity or relevance of such claims of inaccuracy. Following
such review and after further evaluation of the additional evidence from
Participant, in the event CPG reasonably determines that substantial evidence

Page 12 of 14



--------------------------------------------------------------------------------



 



    exists to support the likelihood that Participant doesn’t meet the
Compliance Level, CPG shall have the right, at its expense, to review and audit
the books, records, and documents (whether in hardcopy, electronic or other
form) of Participant to verify compliance with their obligations under this
Agreement, the volumes of purchases of Products and Services under Vendor
Contracts, and to obtain, upon written request, any data and information
directly related to the purchases of Products and Services by the Participant
and Locations pursuant to this Agreement, required for CPG to fulfill its
responsibilities as a group purchasing organization. The audit shall be
conducted only after reasonable notice and during normal business hours, and may
be conducted by CPG’s employees or agents, or by a third party auditor, subject
to mutually agreed to reasonable terms. This right of audit may be exercised no
more than one (1) time per year by CPG.   19.   Waiver of Jury Trial.      
PARTICIPANT AND CPG EACH HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT WHICH SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND, (d) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 19.   20.   Rights Cumulative; Waiver; Merger
Clause.       Subject to the provisions in Section 8(a), all rights and remedies
conferred under this Agreement or by any other instrument or law shall be
cumulative and may be exercised singularly or concurrently. The failure by
either party to enforce any term shall not be deemed to be a waiver of future
enforcement of that or any other term of this Agreement. This Agreement,
together with the exhibits thereto, as such exhibits may be modified or
supplemented from time to time pursuant to the terms of this Agreement, sets
forth the entire agreement and understanding of the parties hereto in respect of
the transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings relating to the subject matter hereof. No party
hereto has relied upon any oral or written statement, representation, warranty,
covenant, condition, understanding or agreement made by any other party or any
representative, agent or employee thereof, except for those expressly set forth
in this Agreement or in the exhibits hereto.   21.   Headings.       The section
headings contained in this Agreement are inserted for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement.

Page 13 of 14



--------------------------------------------------------------------------------



 



22.   Amendments.       This Agreement may only be amended, modified, superseded
or supplemented by a written instrument expressly amending, modifying,
superseding, or supplementing this Agreement, executed and delivered by each of
the parties hereto.   23.   Data.       CPG shall be the exclusive owner of the
compilation of pricing data related to Vendor Products and Services. All
purchasing transaction data (other than pricing data related to Vendor Products
and Services) resulting from purchase of Vendor Products and Services by
Participant shall be owned by Participant. Participant hereby authorizes CPG and
Blackstone to have access to Participant’s purchasing transaction data, whether
through Vendors, distributors, or any business-to-business e-commerce companies
through which orders for Vendor Products and Services are placed by Participant.
Participant further authorizes CPG to aggregate Participant purchasing
transaction data with purchasing transaction data from other Participants of CPG
for statistical analysis and other similar purposes, and to provide such
aggregate data to third parties, provided, that, in connection with providing
such aggregate data to third parties, in no event shall CPG identify or
otherwise disclose specific data as being related to Participant.

IN WITNESS WHEREOF, each party hereto has duly executed, or has caused this
Agreement to be duly executed, as of the date first above written.

                  CoreTrust Purchasing Group   Allied Waste North America, Inc.
   
 
                a Division of HealthTrust Purchasing Group, LP            
 
                by CMS GP, LLC, its general partner            
 
               
By:
      By:        
 
 
 
     
 
   
 
               
Name:
      Name:   Thomas J. Piersa    
 
               
 
               
Title:
      Title:   Vice President, Procurement and Supply Chain Management    
Date:
      Date:        
 
               

Page 14 of 14



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Product/Services Exclusion List
 
   
Exhibit B
  Location List
 
   
Exhibit C
  GPO Affiliation Certificate
 
   
Exhibit D
  List of selected Committed Categories
 
   
Exhibit E
  Terms of Fee Sharing Arrangement between CPG and Blackstone

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GPO Participation Agreement
GPO: CoreTrust Purchasing Group
Participant: Allied Waste North America, Inc.
Date of Participation Agreement: July 1, 2006
Product/Services Exclusion List
Participant currently has an agreement with Staples for office supplies which is
scheduled to expire on March or 2008. Participant agrees to commence purchasing
under the CPG Vendor Contract(s) for the office supplies category after this
expiration date.
Participant currently has an agreement with Global Office Solutions for copiers
which is scheduled to expire in February of 2008. Participant agrees to commence
purchasing under the CPG Vendor Contract(s) for the copiers category after this
expiration date.
Page A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GPO Participation Agreement
GPO: CoreTrust Purchasing Group
Participant: Allied Waste North America, Inc.
Date of Participation Agreement: July 1, 2006
Location List
Included and provided herein as “Attachment A”, dated June 12, 2006 and
consisting of nine (9) pages, file named, “CPG Site List_Allied Waste_Print
Version.xls”.
Page B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Type on Location Letterhead]
GPO Affiliation Certificate
CoreTrust Purchasing Group
     ___(“Participant”) hereby confirms that it has entered into a group
purchasing organization relationship with CoreTrust Purchasing Group (“CPG”), a
division of HealthTrust Purchasing Group, pursuant to a written Participation
Agreement having an effective date of ___. Under the terms of the Participation
Agreement, Participant has agreed that it and each of its locations
(“Locations”) listed in the Participation Agreement, as amended from time to
time, will purchase products and/or services under CPG products and/or services
categories designated in the Participation Agreement (a list of Locations and
designated categories to be provided by CPG to applicable vendors). Vendors
having contracts with CPG that fall within these categories are hereby
instructed and authorized to remove Participant and each Location from any other
GPO affiliations for products and/or services in the designated categories. CPG
is hereby authorized to provide copies of this certificate to CPG Vendors and
such Vendors shall be entitled to rely on the contents of this Certificate. This
Certificate shall remain in effect until written notice signed by Participant or
any Location is provided to Vendors.
     Participant and each Location will comply with all terms and conditions of
Vendor Contracts in the designated categories, including without limitation
payment terms, compliance levels, and arbitration or other dispute resolution
provisions. Each Location recognizes that failure to comply with these
obligations could result in termination of the Participation Agreement with
respect to Participant or such Location.
     Participant acknowledges for itself and on behalf of the Locations, for the
purposes of the Participation Agreement, (i) that CPG is acting as a group
purchasing organization for which it will earn fees to be paid by the Vendors,
and (ii) that, from time to time, it may receive rebates from Vendors either
directly or through CPG.

                  [PARTICIPANT LEGAL ENTITY NAME]       GPOID: CPG Use Only    
 
               
 
               
By:
          Contact Name:    
 
               
 
               
Name:
          Mailing Address:    
 
               
 
               
Title:
          Phone:    
 
               
 
               
Date:
          Fax:    
 
               
 
               
 
          E-mail:    
 
               

Page C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
GPO Participation Agreement
GPO: CoreTrust Purchasing Group
Participant: Allied Waste North America
Date of Participation Agreement: July 1, 2006
List of Committed Categories
Committed Categories:

1.   Desktop computers, laptops (only those used for truck diagnostics) and
peripherals.   2.   Small Parcel shipment services (when made available by CPG)
  3.   Rental cars (when made available by CPG)

                  CoreTrust Purchasing Group   Participant    
 
                a Division of HealthTrust Purchasing Group, LP            
 
                by CMS GP, LLC, its general partner            
 
               
By:
      By:        
 
 
 
     
 
   
 
               
Name:
      Name:   Thomas J. Piersa    
 
               
 
               
Title:
      Title:   Vice President, Procurement and Supply Chain Management    
Date:
      Date:        
 
               

Page C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Terms of Fee Sharing Arrangement between CPG and Blackstone
CPG and Blackstone shall enter into a GPO Access Agreement (the “Access
Agreement”) pursuant to which Blackstone will receive a portion of the gross
fees CPG and/or any affiliate receives from vendors (“GPO Fees”) in respect of
purchases by the Participant under the Agreement, as set forth below.
Distributions of amounts owed to Blackstone under the Access Agreement will
occur periodically (but no less frequently than quarterly) based on actual GPO
Fees received as a result of purchases by Portfolio Participants under CPG
and/or any affiliate (non-clinical) vendor agreements. The Access Agreement
shall have an initial term of five (5) years.
Blackstone’s fee for purchasing volume by the Participant and other participants
in CPG that are or were Blackstone portfolio companies (collectively “Portfolio
Participants”) under CPG and/or any affiliate (non-clinical) vendor agreements
shall be equal to the sum of (i) fifty percent (50%) of the GPO Fees received in
respect of purchasing volume under the CPG and/or any affiliate (non-clinical)
vendor agreements by the Portfolio Participant for annual purchasing volume by
Portfolio Participants up to Two Hundred Fifty Million Dollars ($250,000,000)
and (ii) sixty percent (60%) of the GPO Fees received in respect of purchasing
volume under the CPG and/or any affiliate (non-clinical) vendor agreements by
Portfolio Participants for annual purchasing volume by Portfolio Participants in
excess of Two Hundred Fifty Million Dollars ($250,000,000).
Blackstone’s fee for purchasing volume by participants in CPG that are not
Blackstone portfolio companies but were previously identified and solicited by
Blackstone for participation in CPG (“Blackstone Targets”) who become CPG
Participants under CPG and/or any affiliate (non-clinical) vendor agreements
shall be forty percent (40%) of the GPO Fees received in respect of purchasing
volume under the CPG and/or any affiliate (non-clinical) vendor agreements by
such Blackstone Targets.
Blackstone’s fee for purchasing volume by participants that are not Portfolio
Participants or Blackstone Targets (“Non-Portfolio Participants” and together
with Portfolio Participants and Blackstone Targets “Blackstone Participants”)
under CPG and/or any affiliate (non-clinical) vendor agreements shall be a
mutually agreed to percentage of the GPO Fees received in respect of purchasing
volume under the CPG and/or any affiliate (non-clinical) vendor agreements by
such Non-Portfolio Participants.
Blackstone shall not have any right to any GPO Fees related to purchases by GPO
Participants that are not Blackstone Participants and shall only have a right to
GPO Fees related to purchases by Non-Portfolio Participants, if applicable, as
is set forth in a subsequent agreement between Blackstone and CPG.
Either CPG or Blackstone shall have the right to terminate the Access Agreement
without cause on one hundred eighty (180) days prior written notice. CPG shall
also have the right to terminate the Access Agreement on sixty (60) days prior
notice given prior to July 31, 2006, if six (6) Portfolio Companies including
Blackstone have not become Portfolio Participants. If termination is by CPG
(other than for material, uncured breach by Blackstone) CPG shall continue to
pay Blackstone the fees as set forth above in respect of Blackstone Participants
after the effective date of termination. If termination is by Blackstone (other
than for a material, uncured breach by CPG) Blackstone will forfeit the right to
continue to receive fees as set forth above in respect of Blackstone
Participants after the effective date of termination.
Page E-1

 